amended notice for habitual criminal treatment under NRS 207.012(2).
                Both notices included a list of appellant's prior felonies, and respondent
                presented copies of appellant's judgments of conviction at both
                sentencings. Furthermore, at the initial sentencing counsel for appellant
                represented that he had received notice of respondent's intent to seek
                habitual criminal treatment. Appellant was properly noticed, pursuant to
                NRS 207.016(2), and we conclude that the district court did not err in
                adjudicating appellant a habitual criminal under NRS 207.010.
                Accordingly, we
                            ORDER the judgment of conviction AFFIRMED IN PART
                AND REVERSED IN PART AND REMAND this matter to the district
                court for proceedings consistent with this order.



                                                                                 J.
                                                    Hardesty
                                                     r--

                                                      AAA
                                                    Parraguirre



                                                    Cherry


                cc:   Hon. Michael Villani, District Judge
                      Law Office of Betsy Allen
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A